           Case 2:19-cm-00303-UA Document 3 Filed 08/01/19 Page 1 of 5 Page ID #:11




    1

    2

    3

    4

   5
                                                                        2019
   6
                                                                       OF CALIFORNIA
   7                                                                         DEPUTY

             c*~'~
   w~8
    -1
p~-~g
   a:;      r~
   ~0       ~.,
           ~ A,       - ';
           --~
 11        .
           .,             _
                     ~e_ :~
                        :~         UNITED STATES DISTRICT COURT
 12
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 13
                                        WESTERN DIVISION
 14

 15      IN THE MATTER OF THE SEIZURE            CR MISC. N~ I ~ ~0~
         OF $262,448.00 IN U.S.                               ...
 16      CURRENCY, $1,333,369.00 IN U.S          [          ORDER EXTENDING
         CURRENCY, $8,041.00 IN U.S.             UNITED STATES OF AMERICA'S TIME
 17      CURRENCY, FUNDS IN JP MORGAN            TO FILE COMPLAINT FOR
         CHASE ACCOUNT NO. 0060, FUNDS           FORFEITURE
 18      IN JP MORGAN CHASE ACCOUNT NO.
         8700, FUNDS IN JP MORGAN CHASE
 19      ACCOUNT NO. 8560, FUNDS IN JP
         MORGAN CHASE ACCOUNT NO. 1100,
 20      FUNDS IN JP MORGAN CHASE
         ACCOUNT NO. 3850, FUNDS IN JP
 21      MORGAN CHASE ACCOUNT NO. 2309,
         FUNDS IN JP MORGAN CHASE
 22      ACCOUNT NUMBER 1293, FUNDS IN
         JP MORGAN CHASE ACCOUNT NUMBER
 23      5928, FUNDS IN JP MORGAN CHASE
         ACCOUNT NO. 5510, FUNDS IN JP
24       MORGAN CHASE ACCOUNT NO. 0990,
         FUNDS IN JP MORGAN CHASE
25       ACCOUNT NO. 7610, FUNDS IN JP
         MORGAN CHASE ACCOUNT NO. 3710,
26       FUNDS IN US BANK ACCOUNT NO.
         2514, FUNDS IN US BANK ACCOUNT
27       NO. 2456 AND FUNDS IN US BANK
         ACCOUNT NO. 2498
28
       Case 2:19-cm-00303-UA Document 3 Filed 08/01/19 Page 2 of 5 Page ID #:12




 1           Pursuant to the stipulation and request of the parties, and

 2   good cause appearing therefor, IT IS ORDERED that, pursuant to 1

 3   U.S.C. § 983(a)(3)(A), the deadline by which the United States o

 4   America shall be required to file a complaint for forfeiture wit

 5   respect to the following items shall be extended to November 20,

 6   2019:

 7               (a)   $262,448.00 in U.S. Currency, CATS ID No. 19-USP-

 8   000917;

 9               (b)   $1,333,369.00 in U.S. Currency, CATS ID No. 19-

10   USP-000919;

11               (c)   $8,041.00 in U.S. Currency, CATS ID No. 19-USP-

12   001315;

13               (d)   Funds in JP Morgan Chase Account No. 0060, CATS ID

14   No. 19-USP-001316;

15               (e)   Funds in JP Morgan Chase Account No. 8700, CATS ID

16   No. 19-USP-001317;

17               (f)   Funds in JP Morgan Chase Account No. 8560, CATS I

18   No. 19-USP-001318;

19               (g)   Funds in JP Morgan Chase Account No. 1100, CATS I

20   No. 19-USP-001319;

21               (h)   Funds in JP Morgan Chase Account No. 3850, CATS I

22   No. 19-USP-001320;

23               (i)   Funds in JP Morgan Chase Account No. 2309, CATS I

24   No. 19-USP-001321;

25               (j)   Funds in JP Morgan Chase Account No. 1293, CATS I

26   No. 19-USP-001322;

27               (k)   Funds in JP Morgan Chase Account No. 5928, CATS I

28   No. 19-USP-001323;

                                         2
       Case 2:19-cm-00303-UA Document 3 Filed 08/01/19 Page 3 of 5 Page ID #:13




 1                   (1)       Funds in JP Morgan Chase Account No. 5510, CATS I

 2   No. 19-USP-001324;

 3                   (m)       Funds in JP Morgan Chase Account No. 0990, CATS I

 4   No. 19-USP-001325;

 5                   (n)       Funds in JP Morgan Chase Account No. 7610, CATS I

 6   No. 19-USP-001326;

 7                   (o)       Funds in JP Morgan Chase Account No. 3710, CATS I

 8   No. 19-USP-001327;

 9                   (p)       Funds in US Bank Account No. 2514, CATS ID No. 19

10   USP-001328;

11                   (q)       Funds in US Bank Account No. 2456, CATS ID No. 19-

12   USP-001329; and

13                   (r)       Funds in US Bank Account No. 2498, CATS ID No. 19-

14   USP-001330.                                    ~-~ ;
                                                     i~
                                                     5              ,ry
15   DATED :    ~I         ~   ~   ~✓fl J
               L1~
16               ;`

17   PRESENTED BY:

18   NICOLA T. HANNA
     United States Attorney
19   BRANDON D. FOX
     Assistant United States Attorney
20   Chief, Criminal Division
     STEVEN R. WELK
21   Assistant United States Attorney
     Chief, Asset For eiture Section
22

23
     VICTOR A. RODGERS
24   Assistant United States Attorney

25   Attorneys for
     United States of America
26

27

28

                                                3
      Case 2:19-cm-00303-UA Document 3 Filed 08/01/19 Page 4 of 5 Page ID #:14




 1                           PROOF OF SERVICE BY MAILING

 2        I am a citizen of the United States and a resident of or

 3   employed in Los Angeles County, California; my business address is

 4   the Office of United States Attorney, 312 North Spring Street, 14th

 5   Floor, Los Angeles, California 90012; I am over the age of 18; and I

 6   am not a party to the above-titled action;

 7        On July 30, 2019, I served a copy of: [PROPOSED] ORDER EXTENDING

 8   UNITED STATES OF AMERICA'S TIME TO FILE COMPLAINT FOR FORFEITURE on

 9   each person or entity named below by enclosing a copy in an envelope

10   addressed as shown below and placing the envelope for collection and

11   mailing on the date shown below following our ordinary office

12   practices.

13        TO:   SEE ADDRESS LIST

14        I am readily familiar with the practice of this office for

15   collection and processing correspondence for mailing.          On the same

16   day that correspondence is placed for collection and mailing, it is

17   deposited in the ordinary course of business with the United States

18   Postal Service in a sealed envelope with postage fully prepaid.

19        This Certificate is executed on July 30, 2019, at Los Angeles,

20   California.   I certify under penalty of perjury that the foregoing is

21   true and correct.

22

23                                             T    B.   VERE
                                               Senior Paralegal, FSA
24

25

26

27

28
                                           0
      Case 2:19-cm-00303-UA Document 3 Filed 08/01/19 Page 5 of 5 Page ID #:15




 1

 2                                    ADDRESS LIST

 3   Ropa Moda Lamas, Inc. and
     Saul Lamas Sandoval
 4
     c/o Melissa A. Weinberger, Esq.
 5   Touchton & Weinberger, LLP
     800 Wilshire Boulevard, Suite 1050
 6   Los Angeles, CA 90017

 7   Ferreti Minerva, Inc. and
     Jose Huerta
 8
     c/o Anya L. Goldstein
 9   SUMMA, LLP
     800 Wilshire Boulevard, Suite 1050
10   Los Angeles, CA 90017

11   Marianita Gonzalez and Abel Huerta
     c/o Grant Gelberg, Esq.
12
     Huang, Ybarra, Gelberg & May, LLP
13   550 South Hope Street, Suite 1850
     Los Angeles, CA 90071
14
     Martha Valdez
15   c/o Jennifer M. Resnik
     Cohen Williams, LLP
16   724 South Spring Street, 9th Floor
     Los Angeles, CA 90014
17

18

19

20

21

22

23

24

25

26

27

28
